Exhibit 10.51
Director* Compensation Summary
2011 Annual Retainer
$12,000 annual retainer paid quarterly in cash.
Meeting Fees
For each meeting of the board of directors of Green Bankshares, Inc. (the
“Company”) a director receives $540, including payment for up to two missed
meetings. Directors must be present at special meetings to be paid.
For each meeting of the board of directors of GreenBank (the “Bank”) a director
receives $540, including payment for up to two missed meetings.
Committee Meeting Fees
Members of the Executive Committee of the Bank’s board of directors receive $400
for each twice-monthly meeting of the Executive Committee that they attend.
There are four independent director member of the Executive Committee, two
permanent members and two rotating members. Each of the two permanent members of
the Executive Committee also receives an annual retainer of $1,350, payable in
equal quarterly installments.
Members of the joint Audit Committee of the Bank’s and the Company’s boards of
directors receive $400 per meeting as well as an annual retainer fee of $1,350
paid in equal quarterly installments. The chairman of the Audit Committee also
receives an annual retainer of $5,400.
Members of the joint Compensation Committee of the Bank’s and the Company’s
boards of directors receive $270 per meeting as well as an annual retainer fee
of $1,350 paid in equal quarterly installments. The chairman of the Compensation
Committee also receives an annual retainer of $2,250.
Directors receive $270 per meeting for all other committee meetings attended.
The first $3,000 of committee meeting fees will be paid to the Directors in
cash. All other fees will be paid in restricted stock awards granted quarterly
based upon meeting fees accrued over the $3,000 cash floor.
Deferred Compensation
Directors are permitted to defer their director fees pursuant to deferred
compensation plans adopted by the Bank and the Company. The Company paid
interest on balances in the Plan from a formula which provides an annual
crediting rate will be 100% of the annual return on stockholders’ equity with a
4% floor and a 12% ceiling, for the year then ended, on balances in the Plan
until the director experiences a separation from services, and, thereafter, at a
earnings crediting rate based on 75% of the Company’s return on average
stockholders’ equity for the year then ending with a 3% floor and a 9% ceiling.
Under the second plan, which was adopted in September 2004 and then amended in
December 2005 to comply Section 409A of the Internal Revenue Code of 1986, as
amended, directors are permitted to defer additional board and committee meeting
fees, beyond those being deferred under the original plan, into certain
investment vehicles, including a “deemed” investment in the Company’s common
stock.
Equity Incentives
Each director is eligible to participate in the Company’s 2004 Amended and
Restated Long-Term Incentive Plan.

      *  
Includes directors that are also employees of the Company or the Bank.

 

 



--------------------------------------------------------------------------------



 



Named Executive Officer Compensation Summary
The following 2011 base salaries have been approved for payment to those persons
who are expected to be the Company’s named executive officers for the year ended
December 31, 2011. No cash bonuses were paid for 2010 performance:

              Name   Title   Salary
 
           
Stephen M. Rownd
  Chairman of the Board and Chief Executive Officer of the Company and the Bank
  $ 400,000  
 
           
Kenneth R. Vaught
  President and Chief Banking Officer of the Company and the Bank   $ 267,000  
 
           
James E. Adams
  Executive Vice President, Chief Financial Officer and Secretary of the Company
and the Bank   $ 228,000  
 
           
Steve L. Droke
  Senior Vice President and Chief Credit Officer of the Bank   $ 188,043  
 
           
William C. Adams
  Senior Vice President and Chief Information Officer of the Bank   $ 172,682  

Bonus
For as long as the preferred stock issued to the U.S. Department of the Treasury
remains outstanding, the Company is prohibited from paying a cash bonus to the
Company’s five most highly compensated employees.
Equity Based Incentives
The named executive officers are also eligible to participate in the Company’s
2004 Amended and Restated Long-Term Incentive Plan, subject to the limitations
on executive compensation applicable to the Company as a result of its
participation in the U.S. Treasury Capital Purchase Program (the “CPP”) under
the Troubled Assets Relief Program (“TARP”).
Benefits
The named executive officers are also eligible to participate in the Company’s
and the Bank’s broad-based benefit programs generally available to the Company’s
and the Bank’s employees, including the health, disability and life insurance
programs and may defer a portion of their base salary and bonus under the terms
of a deferred compensation plan available to the Company’s executive officers
and members of senior management.

 

2



--------------------------------------------------------------------------------



 



Capital Purchase Program Limitations
For as long as the U.S. Treasury owns any debt or equity securities of the
Company issued in connection with the CPP (other than the warrants), the Company
is required to take all necessary action to ensure that its benefit plans with
respect to its senior executive officers comply in all respects with Section
111(b) of the Emergency Economic Stabilization Act of 2008 (“EESA”), and the
regulations issued and in effect thereunder as of the closing date of the sale
of the preferred shares to the U.S. Treasury, as modified by the U.S. Treasury’s
interim final rule related to compensation and corporate governance issued on
June 15, 2009 (the “IFR”). This means that, among other things, while the U.S.
Treasury owns debt or equity securities issued by the Company in connection with
the CPP (other than the warrants), the Company must:
• Ensure that the incentive compensation programs for its senior executive
officers do not encourage unnecessary and excessive risks that threaten the
value of the Company;
• Implement a required clawback of any bonus or incentive compensation paid to
the Company’s senior executive officers and next twenty most highly compensated
employees based on materially inaccurate financial statements or any other
materially inaccurate performance metric;
• Not make any bonus, incentive or retention payment to any of the Company’s
five most highly compensated employees, except as permitted under the IFR;
• Not make any “golden parachute payment” (as defined in the IFR) to any of the
Company’s senior executive officers or five next most highly compensated
employees; and
• Agree not to deduct for tax purposes executive compensation in excess of
$500,000 in any one fiscal year for each of the Company’s senior executive
officers.
Additional Information
The foregoing information is summary in nature. Additional information regarding
director and named executive officer compensation will be included in the
Company’s proxy statement for the Company’s 2011 annual meeting.

 

3